EXHIBIT 12.1 CERTIFICATION I, David Wolfin, certify that: 1. I have reviewed this Annual Report on Form 20-F of Avino Silver & Gold Mines Ltd.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: November 19, 2013 /s/ David Wolfin David Wolfin, Principal Executive Officer
